SHORES, Justice.
This action was filed by the plaintiff, Karl B. Hensel II, on August 11, 1992, against the defendant insurance carrier, J.C. Penney Casualty Insurance Company. Hensel’s complaint claimed underinsured or uninsured motorist benefits, alleged a breach of an agreement to pay under the terms of the insurance policy issued to Hensel, and alleged a bad faith refusal to pay under the terms of the policy. The plaintiff appeals from a summary judgment for the defendant insurer.
We affirm, on the authority of Chandler v. Commercial Union Insurance Co., 467 So.2d 244, 249-50 (Ala.1985); Missildine v. Avondale Mills, Inc., 415 So.2d 1040, 1041 (Ala.1981); Higgins v. Henderson, 551 So.2d 1050, 1052 (Ala.1989); Trimble v. Bramco Products, Inc., 351 So.2d 1357 (Ala.1977); Wood v. Tricon Metals & Services, Inc., 548 So.2d 138, 140 (Ala.1989); Dairyland Ins. Co. v. Jackson, 566 So.2d 723, 725 (Ala.1990); Safeco Insurance Co. v. Simms, 435 So.2d 1219 (Ala.1983); Chavers v. National Security Fire & Insurance Co., 456 So.2d 293 (Ala.1984); Farmers & Merchants Bank v. Home Insurance Co., 514 So.2d 825 (Ala.1987); Large v. City of Birmingham, 547 So.2d 457 (Ala.1989); and Malb’s Associates, Inc. v. Phillips, 589 So.2d 164 (Ala.1991).
AFFIRMED.
HORNSBY, C.J., and MADDOX, HOUSTON and KENNEDY, JJ., concur.